Title: Thomas Jefferson: Calculations of hours worked by slaves, 6-29 Aug. 1822, 6 August 1822
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                    1822.WormlyJerryIsaacNedtotal.Aug. 6242223239278715816201713669}3434101218181324241413191775630515212110267816201528268917202020218119192020208032820171835211111181959222082221712320112019702418181919743092616191449271992018662820202021812915151515602561198the whole interruptions amount to about 4. days work of the 4. carts; and leave 17. days for the performance of the work. there were 2 mulecarts with 2. mules in each, & 2. oxcarts with a yoke in each: and 4. small boys & girls assisted loading. nearly the whole stone was furnished by the hill above the cooper shop.
                        
                    